Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         FILED
any court except for the purpose of                         Jan 19 2012, 8:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                             CLERK
                                                                 of the supreme court,

case.                                                            court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

PATRICIA CARESS MCMATH                            GREGORY F. ZOELLER
Marion County Public Defender Agency              Attorney General of Indiana
Indianapolis, Indiana
                                                  JAMES E. PORTER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

I.M.,                                             )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )      No. 49A04-1101-JV-41
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                      APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable Danielle P. Gaughan, Judge Pro Tempore
                         The Honorable Geoffrey A. Gaither, Magistrate
                               Cause No. 49D09-1012-JD-3365



                                      January 19, 2012


        MEMORANDUM DECISION ON REHEARING - NOT FOR PUBLICATION


BROWN, Judge
       I.M. petitions for rehearing following our memorandum decision reversing the

juvenile court’s order of restitution and remanding for a new restitution hearing. See I.M.

v. State, No. 49A04-1101-JV-41, slip op. at 6-7 (Ind. Ct. App. August 9, 2011). I.M.

raises one issue which we revise and restate as whether remand is warranted for a new

restitution hearing.1 We grant rehearing and affirm our original decision.

       As mentioned in our original opinion, I.M. did not have the owner’s permission to

take or borrow a truck, did not know the owner, had the truck for “[p]robably a couple

weeks,” and drove the truck from Indianapolis to Hamilton County. Transcript at 11.

I.M. admitted to conduct which if committed by an adult would constitute receiving

stolen property as a class D felony and operating a motor vehicle without ever receiving a

license as a class C misdemeanor. At the dispositional hearing, the prosecutor mentioned

that the victim claimed money for a truck storage fee, a tow fee and damage to the

vehicle. The prosecutor also argued that “there is some substantiating documentation for

restitution,” and mentioned some receipts, but they were not admitted into evidence. Id.

at 23. The court’s dispositional order stated that a special condition of informal probation

was to pay restitution in the amount of $2,351.06.

       In our original opinion, we observed that the prosecutor mentioned receipts, but

these documents were not admitted into evidence and that the record does not reveal that

the juvenile court examined the receipts. Slip op. at 5. Further, the record does not

reveal evidence that the damage to the truck was the result of I.M.’s actions. Id. We



       1
           The State did not file a response to I.M.’s petition.

                                                        2
concluded that the trial court abused its discretion in ordering restitution. Id. We also

remanded for a new restitution hearing. Id. at 7.

       The issue is whether remand is warranted for a new restitution hearing. In his

petition, I.M. cites M.C. v. State, 817 N.E.2d 606 (Ind. Ct. App. 2004), and asserts that

“[t]his case is on all fours with M.C.” Petition for Rehearing at 2. In M.C., M.C. entered

an admission to the following delinquent acts: Count I, failure to stop after accident

causing serious bodily injury; and Count II, failure to stop after accident causing property

damage. 817 N.E.2d at 608. The trial court accepted M.C.’s admission and ordered

M.C. to pay $7,005.60 in restitution to the victims. Id. On appeal, M.C. claimed that the

offenses he admitted to establish that he left the scene of the accident, but do not establish

his fault or liability for the accident. Id. at 609. M.C. maintained that the trial court was

not authorized to order him to pay restitution to the victims. Id. This court agreed. Id.

Specifically, we held that M.C.’s admissions established only that M.C. left the scene of

an accident, but did not establish his fault or liability for the accident. Id. at 610. We

also observed that “[m]ost importantly, the record is devoid of evidence of a loss suffered

as a direct and immediate result of M.C.’s criminal act,” and that M.C. did not

specifically agree to pay restitution to the victims. Id. Consequently, this court reversed

and remanded. Id. at 611.

       This court’s initial opinion cited J.H. v. State, 950 N.E.2d 731 (Ind. Ct. App.

2011), in support of the conclusion that the trial court abused its discretion in ordering

restitution and remanding for a new restitution hearing. See slip op. at 5-7. In J.H., the

court held that the “‘estimates’ were mere speculation or conjecture and that the juvenile

                                              3
court’s order is clearly against the logic and effect of the facts and circumstances before

the court, or the reasonable, probable, and actual deductions to be drawn therefrom.” 950

N.E.2d at 734. However, the court in J.H. also held: “If the State so desires, a new

restitution hearing, consistent with this opinion, shall be conducted.”        Id. at 735.

Consequently, we reaffirm our initial opinion.

       For the foregoing reasons, we grant rehearing and affirm our previous decision.

BAKER, J., and KIRSCH, J., concur.




                                            4